    Case 5:17-cv-00179-JPB-JPM Document 173 Filed 08/31/20 Page 1 of 1 PageID #: 1926

USCA4 Appeal: 18-1534      Doc: 60           Filed: 08/31/2020   Pg: 1 of 1




                                                                         FILED: August 31, 2020


                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT

                                            ___________________

                                                 No. 18-1534
                                             (5:17-cv-00179-JPB)
                                            ___________________

        DIANA MEY, individually and on behalf of a class of all persons and entities similarly
        situated

                     Plaintiff - Appellee

        v.

        DIRECTV, LLC

                     Defendant - Appellant

         and

        ADAM COX; AC1 COMMUNICATIONS; IQ MARKETING 2, CORP., d/b/a
        Pacificom; MICHAEL ASGHARI

                     Defendants

                                            ___________________

                                               MANDATE
                                            ___________________

               The judgment of this court, entered August 7, 2020, takes effect today.

               This constitutes the formal mandate of this court issued pursuant to Rule 41(a) of

        the Federal Rules of Appellate Procedure.


                                                                      /s/Patricia S. Connor, Clerk
